Name: Commission Regulation (EEC) No 907/81 of 3 April 1981 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  accounting
 Date Published: nan

 No L 91 /8 Official Journal of the European Communities 4. 4 . 81 COMMISSION REGULATION (EEC) No 907/81 of 3 April 1981 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . In Article 6 (2) (a) and in Article 24 ( 1 ) (a), the amount '20-43 ECU' is replaced in each case by the amount ' 21-66 ECU'. 2 . In Article 6 (2) (b) and in Article 24 ( 1 ) (b), the amount '0-37 ECU' is replaced in each case by the amount '0-40 ECU'. 3 . In Article 6 (2) (c) and in Article 24 ( 1 ) (c), the percentage ' 12% ' is replaced in each case by the percentage ' 13 % '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 3474/80 (4), lays down in Article 6 (2) and in Article 24 ( 1 ) the factors concerning storage costs, particularly fixed costs , cold storage costs and the interest rates to be used for financing ; whereas the latter amounts should be adapted to take account of their movement ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 291 , 9 . 11 . 1979 , p . 17. (J ) OJ No L 90, 14. 4 . 1969 , p . 12 . &lt; OJ No L 363 , 31 . 12 . 1980 , p . 50 .